Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/15/2021 has been entered. 


Response to Arguments
Applicant's arguments filed on 10/15/2021 have been fully considered but they are not persuasive.
In Remarks, pp. 14-17, Applicant contends:
“Sun's algorithm above is distinguishable from what the currently amended independent claims disclose and fails to disclose or suggest the feature of Applicant's amended claim 1 of "the machine learning system involving statistical methods associated with frequency, exclusivity and trust measures". 
…
Applicant was not able to discern where Sun describes the heuristics or statistical methods as described above. Applicant's disclosure describes determining an entity with low frequency and high exclusivity and those relationships may be represented in various ways. The machine learning system recited in Applicant's amended claim 1 
It is believed that Krauss2015, Krauss2014, and Abuelsaad do not cure the above deficiencies of Sun with respect to Applicant's amended claim 1.”

Examiner’s response:
The examiner respectively disagrees.
Even though Sun doesn’t teach the new feature of the recited limitation “statistical methods associated with frequency, exclusivity and trust measures,” Krauss still teaches the feature.
For more details, see the rejections. Thus, the examiner’s rejections are reasonable and proper.

In Remarks, pp. 17-18, Applicant contends:
“In this Response, however, claim 2 is amended to specify that the relationship defines the identity of both the first and the second entity. In the referenced portion of Abuelsaad a first navigation assistance UAV 114 is discussed but not any additional entity within the fleet.”

Examiner’s response:
The relevant claim appears to be “the relationship between the first entity and the second entity is an identity relationship and defines a respective identity of both the first entity and the second entity”.

As noted in the rejection, Abuelsaad teaches 
[col 2, ln 30 – col 4, ln 13] “In one embodiment, navigation assistance UAV 114 is one of many navigation assistance UAVs that may constitute a fleet of navigation assistance UAVs in distributed data processing environment 100 (not shown).”; [col 4, ln 57– col 6, ln 24] “UAV assistance program 110 locates a navigation assistance UAV near the user's location (step 304). In one embodiment, UAV assistance program 110 searches a fleet of navigation assistance UAVs and determines the navigation assistance UAV, such as navigation assistance UAV 114, that is close to client computing device 104, is available for navigation guidance, and has sufficient energy to complete the requested trip. In another embodiment, UAV assistance program 110 may locate two or more navigation assistance UAVs which, in sequence, can complete the trip, taking into account the amount of energy, or fuel, each navigation assistance UAV has and any restrictions on roaming areas for a given navigation assistance UAV.”

In other words, Abuelsaad teaches that UAV assistance program 110 searches a fleet of navigation assistance UAVs (i.e. “the relationship between the first entity and the second entity is an identity relationship”) and determines the navigation assistance UAV, such as navigation assistance UAV 114, and UAV assistance program 110 may locate two or more navigation assistance UAVs (i.e. “respective identity of both the first entity and the second entity”). Abuelsaad definitely teaches there are multiple navigation assistance UAVs and “navigation assistance UAV 114” is just one of the fleet of navigation assistance UAVs. 

For more details, see the rejections. Thus, the examiner’s rejections are reasonable and proper.

Claim Objections
Claim 23 is objected to because of the following informalities: it appears “the first or entity” should read “the first entity”. Appropriate correction or explanation is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 8-12, 14-16, 20 and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Krauss (US 2015/0052151 A1) in view of Krauss (US 2014/0278210 A1, hereinafter Krauss2014), further in view of Sun et al. (“A genetic algorithm based entity resolution approach with active learning”).

Regarding claim 1, 
Krauss teaches
A method to determine relationships between entities, said method comprising: 

[fig 2, #22] “I/O Interface(s)”; [fig 3, #302] “Receive 1st and 2nd STB keys”); 

applying a first candidate rule selected based on a class of at least one of the first entity and the second entity to the first data set by an entity analytics engine to generate a first candidate relationship between the first entity and the second entity ([fig 2, #12]; [pars 36-44] “Next, the STB keys for the first and second events are compared at their highest resolution level to determine whether they match exactly (step 304). If there is an exact match, then the events are in the same quantum of space, that is, the events are 100% comparable, and a 100% matching score is returned (step 306), which ends the method (300).”; [pars 24-25] “One example of a data source is the Automatic Identification System (AIS), which is an automatic tracking system used aboard oceangoing vessels and by Vessel Traffic Services (VTS). AIS data is typically used for identifying and locating vessels by electronically exchanging data amongst vessels, AIS base stations, and satellites. … An entity is typically associated with a particular type of record in a database table, such as a customer master record or a transaction record, and can reflect a physical object that may move through space overtime and that may be represented by such a record.”; “STB keys for the first and second events are compared at their highest resolution level” reads on “applying the first candidate rule to the first data set”. In addition, “An entity … can reflect a physical object that may move through space overtime” and “vessels” read on “selected based on a class of at least one of the first entity and the second entity” since “a physical object that may move through space overtime” is an entity class unlike static entities.);

[fig 2, #16]; [fig 3, #304, #310]; [pars 36-44] “Next, the STB keys for the first and second events are compared at their highest resolution level to determine whether they match exactly (step 304). If there is an exact match, then the events are in the same quantum of space, that is, the events are 100% comparable, and a 100% matching score is returned (step 306), which ends the method (300). ”; “the events are in the same quantum of space” reads on “criterion”.); and 

in response to the first candidate relationship not matching the relationship represented in the … data set, replacing the first candidate rule with a second candidate rule by the entity analytics engine, ([fig 3]; [pars 36-44] “Otherwise, if it is determined in step 304 that there is no exact match between the first and second STB keys, the effective spatial density of each STB key is reduced (step 308).”; e.g., “match between the first and second STB keys” may read on “the relationship represented in the … data set”.)
wherein the first candidate rule is autonomously modified using a [system] to determine the second candidate rule, ([figs 1, 3-4]; [pars 12-16] “The Sensemaking resolution engine can then use a scoring algorithm to consider a range of spatial densities in evaluating proximity between two or more entities. However, the cost of transmitting and tracking multiple STBs per event can limit scalability. Thus, in accordance with various embodiments of the invention, proximity scoring algorithms can automatically consider multiple spatial densities, thus avoiding the overhead of transmitting and storing more than one STB per event.”; [pars 36-44] “Next, the STB keys for the first and second events are compared at their highest resolution level to determine whether they match exactly (step 304). If there is an exact match, then the events are in the same quantum of space, that is, the events are 100% comparable, and a 100% matching score is returned (step 306), which ends the method (300). … Otherwise, if it is determined in step 304 that there is no exact match between the first and second STB keys, the effective spatial density of each STB key is reduced (step 308).”; The comparisons of STB keys for the first and second events at different resolution levels read on “first candidate rule is autonomously modified”.)
the [system] having been [processed] via repeating applications of rule sets, ([figs 1, 3-4]; [pars 12-16] and [pars 36-44] as cited above; The comparisons of STB keys for the first and second events at different resolution levels read on “repeating applications of rule sets”.)
the [system] involving statistical methods associated with frequency, exclusivity and trust measures, ([figs 1, 3-4]; [pars 12-16] and [pars 36-44] as cited above; [par 40] “the number of comparisons in the above method (300) can be reduced, for example for short geohash string lengths (e.g., 6 characters or less), or according to a configurable setting, thereby lending a smaller range of potential scoring results.”;  e.g., “number of comparisons” and the comparisons of STB keys for the first and second events at different resolution levels and at different space and at different time may read on “frequency”. In addition, e.g., “100% matching score” along with “density” and “resolution” may read on “statistical” and “trust measures”. Furthermore, e.g., different matching scores along with “density” and “resolution” may read on “exclusivity” since e.g., “100% matching score” indicates that exclusivity over a specific region at a certain time by entities is higher compared to “0% match score”.)
wherein to generate the second candidate rule the [system] iteratively applies one or more modified rule sets until a second candidate relationship generated by the entity analytics engine matches the relationship represented in the … data set; ([figs 1, 3-4]; [pars 36-44] “Next, the STB keys for the first and second events are compared at their highest resolution level to determine whether they match exactly (step 304). If there is an exact match, then the events are in the same quantum of space, that is, the events are 100% comparable, and a 100% matching score is returned (step 306), which ends the method (300). … Otherwise, if it is determined in step 304 that there is no exact match between the first and second STB keys, the effective spatial density of each STB key is reduced (step 308). … The method then checks if the reduced-density STB keys match (step 310). If the STB keys match, then the events are in “close” scoring proximity, where “close” is defined as a configurable percentage, e.g. 90% comparable, and a score representing the matching level is returned (step 312), which ends the method. … the number of comparisons in the above method (300) can be reduced, for example for short geohash string lengths (e.g., 6 characters or less), or according to a configurable setting, thereby lending a smaller range of potential scoring results. The number of comparisons in the above method (300) also can be increased, thereby lending a larger range of potential scoring results.”; e.g., “configurable percentage” and “the number of comparisons in the above method (300) can be reduced, for example for short geohash string lengths (e.g., 6 characters or less), or according to a configurable setting” may read on “modified rule sets”.).

saving the second candidate rule; ([figs 1, 3-4]; [pars 36-44] “Otherwise, if it is determined in step 304 that there is no exact match between the first and second STB keys, the effective spatial density of each STB key is reduced (step 308) … The method then checks if the reduced-density STB keys match (step 310). If the STB keys match, then the events are in “close” scoring proximity, where “close” is defined as a configurable percentage, e.g. 90% comparable, and a score representing the matching level is returned (step 312), which ends the method …  the number of comparisons in the above method (300) can be reduced, for example for short geohash string lengths (e.g., 6 characters or less), or according to a configurable setting, thereby lending a smaller range of potential scoring results.”; e.g., “configurable percentage” and “the number of comparisons in the above method (300) can be reduced, for example for short geohash string lengths (e.g., 6 characters or less), or according to a configurable setting” may read on “saving the second candidate rule” since new configuration settings may adjust and save an updated candidate rule.).

determining a confidence score for the second candidate rule; and ([figs 2-4]; [pars 36-44] “Otherwise, if it is determined in step 304 that there is no exact match between the first and second STB keys, the effective spatial density of each STB key is reduced (step 308). … The method then checks if the reduced-density STB keys match (step 310). If the STB keys match, then the events are in “close” scoring proximity, where “close” is defined as a configurable percentage, e.g. 90% comparable, and a score representing the matching level is returned (step 312), which ends the method.”; e.g., “configurable percentage” and “match score” may read on “confidence score”. In addition, e.g., “checks if the reduced-density STB keys match (step 310)” reads on “determining a confidence score for the second candidate rule” since the match score is calculated with the second candidate rule of the lower resolution and the score is associated with the second candidate rule of the lower resolution.); and

in response to the confidence score being lower than a preconfigured threshold, prompting … to select a third candidate rule to replace the second candidate rule. ([figs 2-4]; [pars 36-44] “Otherwise, if it is determined in step 304 that there is no exact match between the first and second STB keys, the effective spatial density of each STB key is reduced (step 308). In embodiments where STB keys are formed from alphanumeric strings, the strings can be truncated. The number of characters by which the string length is reduced, in those embodiments, can be a user-configurable number (e.g., 1). … The method then checks if the reduced-density STB keys match (step 310). If the STB keys match, then the events are in “close” scoring proximity, where “close” is defined as a configurable percentage, e.g. 90% comparable, and a score representing the matching level is returned (step 312), which ends the method. … a 90% matching score can be described as a “close,” a 80% matching score can be described as a “likely,” a 60% matching score can be described as a “plausible,” a 20% matching score can be described as “unlikely,” etc.”; e.g., “60% matching score” or “20% matching score” along with “configurable percentage” may read on “preconfigured threshold”.), 

However, Krauss does not teach 
receiving a second data set by one or more second interfaces, the second data set indicating a criterion applicable to the first entity and the second entity;
determining by a processor whether according to the criterion the first candidate relationship matches a relationship represented in the second data set;
in response to the first candidate relationship not matching the relationship represented in the second data set, replacing the first candidate rule with a second candidate rule by the entity analytics engine,
wherein the first candidate rule is autonomously modified using a machine learning system to determine the second candidate rule,
the machine learning system having been trained via repeating applications of rule sets,
the machine learning system involving statistical methods associated with frequency, exclusivity and trust measures, 
machine learning system iteratively applies one or more modified rule sets until a second candidate relationship generated by the entity analytics engine matches the relationship represented in the second data set; 
in response to the confidence score being lower than a preconfigured threshold, prompting a user to select a third candidate rule to replace the second candidate rule
(Note: Hereinafter, if a limitation has one or more underlines, the one or more underlined claim languages indicate that they have not been taught yet, while the one or more non-underlined claim languages indicate that they have been taught already.)

Krauss2014 teaches
receiving a second data set by one or more second interfaces, the second data set indicating a criterion applicable to the first entity and the second entity ([fig 2, #22]; [fig 5]; [par 89] “FIG. 5 schematically shows a grid of STBs and how a path can be detected when two entities (i.e., Ship A and Ship B) traverse the same STBs in the same sequence.”; A pair of corresponding positions of two entities within the same STBs reads on “criterion”.);

determining by a processor whether according to the criterion the first candidate relationship matches a relationship represented in the second data set; ([fig 5]; [par 89] “FIG. 5 schematically shows a grid of STBs and how a path can be detected when two entities (i.e., Ship A and Ship B) traverse the same STBs in the same sequence.”; e.g., a pair of corresponding positions of two entities within the same STBs may read on “second data set”. Note that Krauss teaches “determining by a processor whether according to the criterion the first candidate relationship matches a relationship represented in the … data set”.);

second data set, replacing the first candidate rule with a second candidate rule by the entity analytics engine, ([fig 5]; [par 89] “FIG. 5 schematically shows a grid of STBs and how a path can be detected when two entities (i.e., Ship A and Ship B) traverse the same STBs in the same sequence.”; e.g., a pair of corresponding positions of two entities within the same STBs may read on “second data set”. Note that Krauss teaches “in response to the first candidate relationship not matching the relationship represented in the … data set, replacing the first candidate rule with a second candidate rule by the entity analytics engine”.);

wherein to generate the second candidate rule the [system] iteratively applies one or more modified rule sets until a second candidate relationship generated by the entity analytics engine matches the relationship represented in the second data set; ([fig 5]; [par 89] “FIG. 5 schematically shows a grid of STBs and how a path can be detected when two entities (i.e., Ship A and Ship B) traverse the same STBs in the same sequence.”; e.g., a pair of corresponding positions of two entities within the same STBs may read on “second data set”. Note that Krauss teaches “wherein to generate the second candidate rule the [system] iteratively applies one or more modified rule sets until a second candidate relationship generated by the entity analytics engine matches the relationship represented in the … data set”.);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the entity resolution system of Krauss with the second data set and the criterion of Krauss2014. Doing so would lead to determining the relationships among entities based on the observations of them using the criterion (Krauss2014, pars 89-90).

However, Krauss and Krauss2014 do not teach 
wherein the first candidate rule is autonomously modified using a machine learning system to determine the second candidate rule,
the machine learning system having been trained via repeating applications of rule sets,
the machine learning system involving statistical methods associated with frequency, exclusivity and trust measures, 
wherein to generate the second candidate rule the machine learning system iteratively applies one or more modified rule sets until a second candidate relationship generated by the entity analytics engine matches the relationship represented in the second data set; 
in response to the confidence score being lower than a preconfigured threshold, prompting a user to select a third candidate rule to replace the second candidate rule

Sun teaches 
wherein the first candidate rule is autonomously modified using a machine learning system to determine the second candidate rule, the machine learning system having been trained via repeating applications of rule sets, the machine learning system involving statistical methods associated with frequency, exclusivity and trust measures, wherein to generate the second candidate rule the machine learning system iteratively applies one or more modified rule sets until a second candidate relationship generated by the entity analytics engine matches the relationship represented in the second data set; ([Algorithms 1-2] “training data set”; [tables 2-3] “Train” and “Val.”; [sec 2] “The record-entity mapping function ϕ(r) = e maps a record r to its entity e. However, the entity e is not necessarily observed and we just are interested in which records correspond to the same entity. For instance, if ϕ(r1) = ϕ(r2), then r1 and r2 describe the same entity. So how to design an effective mapping function is crucial in an ER task. In this work, an ER classifier works as a record-entity mapping function. The proposed GALER approach uses genetic algorithm and active learning to learn effective ER classifiers with a small amount of manually labeled data.”; [sec 3] “With increased informative labeled data, the ER classifiers in the population are refined in the evolution gradually. Note that GALER runs the evolution algorithm for one time and active learning for several times. Finally, when the evolution stops, GALER returns the final ER classifier produced by evolution algorithm (line 13).”; see also [sec 4.1] “training set” and [sec 4.3] “training phase”; Note that “Val.” of tables 2-3 means validation results as explained in sec V of Sun et al. (ERGP: A Combined Entity Resolution Approach with Genetic Programming) and Krauss teaches “autonomously”. Note that Krauss and Krauss2014 teach “wherein the first candidate rule is autonomously modified using a [system] to determine the second candidate rule, the [system]having been [processed] via repeating applications of rule sets, the [system] involving statistical methods associated with frequency, exclusivity and trust measures, wherein to generate the second candidate rule the [system] iteratively applies one or more modified rule sets until a second candidate relationship generated by the entity analytics engine matches the relationship represented in the second data set”.).

in response to the confidence score being lower than a preconfigured threshold, prompting a user to select a third candidate rule to replace the second candidate rule ([tables 1-3; [Algorithms 1-2] “
    PNG
    media_image1.png
    121
    625
    media_image1.png
    Greyscale
”; [sec 3] “Each time, the user just labels a small number of the most informative pairs selected via active learning (lines 8 and 9). … In Fig. 6 the pair is the closest to the boundary, so it is the most informative pair and should be manually labeled. Be aware that all the pairs in the rectangle is initially unlabeled. When a pair is labeled, it is moved to the labeled training set. The labeled training set generated by the current iteration will be used by the evolution algorithm on next iteration. Incrementally the labeled training set becomes bigger during the interactive process and the evolution algorithm gradually refines the ER classifiers in the population.”; see also [sec 1]; e.g., “Each time, the user just labels a small number of the most informative pairs selected via active learning” may read on “prompting a user to select a third candidate rule” since the user selects a candidate rule (that is, the user is supposed to select the most informative pairs which are the closest to the boundary among the remaining unlabeled data for the evolution algorithm) and, based on the user’s selection, the evolution algorithm evolves differently. Note that Krauss and Krauss2014 teach “in response to the confidence score being lower than a preconfigured threshold, prompting … to select a third candidate rule to replace the second candidate rule”.);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the entity resolution system of Krauss and Krauss2014 with the machine learning with training of Sun. Doing so would lead to being able to learn effective match rules by logically combining several different attributes’ comparisons with proper thresholds with a novel genetic algorithm based entity resolution approach via active learning (Sun, par 42, pars 89-90).

Regarding claim 4, 
Krauss, Krauss2014 and Sun teach claim 1. 


the second data set includes an acceptable range of quantities of relationships of a first type, and the criterion defines the acceptable range ([par 90] “FIG. 6 schematically shows a grid of STBs and how a path can be detected when multiple entities (again Ship A and Ship B) traverse within PATH_WIDTH_METERS of each other, in the same sequence. Here the path width corresponds to roughly two STB widths.”; “multiple entities” and “within PATH_WIDTH_METERS of each other” read on “an acceptable range of quantities of relationships”.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the entity resolution system of Krauss, Krauss2014 and Sun with the acceptable range of quantities of relationships of Krauss2014. Doing so would lead to determining the relative relationships among multiple entities each other based on the observations of them (Krauss2014, pars 89-90).

Regarding claim 5, 
Krauss, Krauss2014 and Sun teach claim 1. 

Krauss2014 further teaches
the relationship between the first entity and the second entity is a behavioral relationship ([par 89] “FIG. 5 schematically shows a grid of STBs and how a path can be detected when two entities (i.e., Ship A and Ship B) traverse the same STBs in the same sequence.”).

Krauss2014, pars 89-90).

Regarding claim 6, 
Krauss, Krauss2014 and Sun teach claim 1. 
Krauss2014 further teaches
the relationship between the first entity and the second entity is no relationship ([par 42] “An outlier, on the other hand, is an entity that traverses a path that is different from most other similar entities (e.g., entities that are all of a given type and/or observed from a given data source, and so on).”). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the entity resolution system of Krauss, Krauss2014 and Sun with no relationship of Krauss2014. Doing so would lead to determining if an entity is an outlier based on the relative (e.g., positional) relationships among multiple entities each other using the observations of them (Krauss2014, par 42, pars 89-90).

Regarding claim 8, 
Krauss, Krauss2014 and Sun teach claim 1. 
Krauss further teaches
the second candidate rule is generated via a heuristic ([pars 36-44] “Otherwise, if it is determined in step 304 that there is no exact match between the first and second STB keys, the effective spatial density of each STB key is reduced (step 308). In embodiments where STB keys are formed from alphanumeric strings, the strings can be truncated. The number of characters by which the string length is reduced, in those embodiments, can be a user-configurable number (e.g., 1).”; “a user-configurable number” reads on “heuristic”.). 

Regarding claim 9, 
Krauss, Krauss2014 and Sun teach claim 1. 
Krauss further teaches 
to generate the second candidate rule the [system] iteratively applies the one or more modified rule sets to the first data set. ([fig 3, #302] “Receive 1st and 2nd STB keys”; [figs 1, 3-4]; [pars 36-44] “Next, the STB keys for the first and second events are compared at their highest resolution level to determine whether they match exactly (step 304). If there is an exact match, then the events are in the same quantum of space, that is, the events are 100% comparable, and a 100% matching score is returned (step 306), which ends the method (300). … Otherwise, if it is determined in step 304 that there is no exact match between the first and second STB keys, the effective spatial density of each STB key is reduced (step 308). … The method then checks if the reduced-density STB keys match (step 310). If the STB keys match, then the events are in “close” scoring proximity, where “close” is defined as a configurable percentage, e.g. 90% comparable, and a score representing the matching level is returned (step 312), which ends the method. … the number of comparisons in the above method (300) can be reduced, for example for short geohash string lengths (e.g., 6 characters or less), or according to a configurable setting, thereby lending a smaller range of potential scoring results. The number of comparisons in the above method (300) also can be increased, thereby lending a larger range of potential scoring results.”; e.g., “configurable percentage” and “the number of comparisons in the above method (300) can be reduced, for example for short geohash string lengths (e.g., 6 characters or less), or according to a configurable setting” may read on “modified rule sets”.).

Sun further teaches
to generate the second candidate rule the machine learning system iteratively applies the one or more modified rule sets to the first data set. ([Algorithms 1-2] “training data set”; [tables 2-3] “Train” and “Val.”; [sec 2] “The proposed GALER approach uses genetic algorithm and active learning to learn effective ER classifiers with a small amount of manually labeled data.”; [sec 3] “With increased informative labeled data, the ER classifiers in the population are refined in the evolution gradually. Note that GALER runs the evolution algorithm for one time and active learning for several times. Finally, when the evolution stops, GALER returns the final ER classifier produced by evolution algorithm (line 13).”; Note that Krauss and Krauss2014 teach “to generate the second candidate rule the [system] iteratively applies the one or more modified rule sets to the first data set”.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the entity resolution system of Krauss, Krauss2014 and Sun with the machine learning system of Sun. Doing so would lead to being able to learn effective match rules by logically combining several different attributes’ comparisons with proper thresholds with a novel genetic algorithm based entity resolution approach via active learning (Sun, par 42, pars 89-90).

Regarding claim 10, 

Krauss further teaches
the criterion includes a number of attempts to determine one or more rules ([pars 36-44] “As the skilled reader realizes, the number of comparisons in the above method (300) can be reduced, for example for short geohash string lengths (e.g., 6 characters or less), or according to a configurable setting, thereby lending a smaller range of potential scoring results. The number of comparisons in the above method (300) also can be increased, thereby lending a larger range of potential scoring results.”; “the number of comparisons” reads on “a number of attempts”.). 

Regarding claim 11, 
Krauss, Krauss2014 and Sun teach claim 1. 
Sun further teaches
said replacing of the first candidate rule with the second candidate rule comprises modifying user-specified parameters of the first candidate rule ([sec 3] “Each time, the user just labels a small number of the most informative pairs selected via active learning (lines 8 and 9).”; [Algorithms 1-2]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the entity resolution system of Krauss, Krauss2014 and Sun with the user-specified parameter modification of Sun. Doing so would enable the user to select the n most informative pairs via active learning and label the n selected pairs so that the evolution algorithm can be executed for certain generations and get the current population (Sun, sec 3).

Regarding claim 12, 
Krauss teaches
A method to determine relationships between entities, said method comprising: 

receiving a first data set by an interface, the first data including observations of a first entity and observations of a second entity ([fig 2, #22] “I/O Interface(s)”; [fig 3, #302] “Receive 1st and 2nd STB keys”); 

selecting a first candidate rule from a list relevant to the observations of the first entity and relevant to the observations of the second entity, rules being arranged in the list according to rule trustworthiness; ([figs 3-4] “match score”; [pars 36-51] “Each observed event is associated with a single STB key reflecting a highest reasonable STB density, which may be defined based on the precision of the observation. … Next, the STB keys for the first and second events are compared at their highest resolution level to determine whether they match exactly (step 304).”; e.g., “their highest resolution level” may read on “first candidate rule”. In addition, e.g., “resolution levels”, “density levels” and fig 3 may read on “rules being arranged in the list according to rule trustworthiness” since the rules are arranged from the highest resolution level to the lowest resolution level in order to get the match score from the highest score (i.e. 100%) to the lowest score as shown in fig 3.);

applying the first candidate rule to the first data set by an entity analytics engine to generate a first candidate relationship between the first entity and the second entity ([fig 2, #12]; [pars 36-44] “Next, the STB keys for the first and second events are compared at their highest resolution level to determine whether they match exactly (step 304). If there is an exact match, then the events are in the same quantum of space, that is, the events are 100% comparable, and a 100% matching score is returned (step 306), which ends the method (300). ”; “STB keys for the first and second events are compared at their highest resolution level” reads on “applying the first candidate rule to the first data set”.); 

determining by a processor whether according to a criterion the first candidate relationship matches the specific relationship represented in the ... data set, the criterion including a determination of the specific relationship between the first entity and the second entity ([fig 2, #16]; [fig 3, #304, #310]; [pars 36-44] “Next, the STB keys for the first and second events are compared at their highest resolution level to determine whether they match exactly (step 304). If there is an exact match, then the events are in the same quantum of space, that is, the events are 100% comparable, and a 100% matching score is returned (step 306), which ends the method (300). ”; “the events are in the same quantum of space” reads on “criterion”.); 

generating a second candidate rule by modifying the first candidate rule ([fig 3]; [pars 36-44] “Otherwise, if it is determined in step 304 that there is no exact match between the first and second STB keys, the effective spatial density of each STB key is reduced (step 308).”),
the generating comprising a [system] iteratively applying one or more modified rule sets until a second candidate relationship generated by the analytics engine matches the specific relationship represented in the … data set, ([figs 1, 3-4]; [pars 36-44] “Next, the STB keys for the first and second events are compared at their highest resolution level to determine whether they match exactly (step 304). If there is an exact match, then the events are in the same quantum of space, that is, the events are 100% comparable, and a 100% matching score is returned (step 306), which ends the method (300). … Otherwise, if it is determined in step 304 that there is no exact match between the first and second STB keys, the effective spatial density of each STB key is reduced (step 308). … The method then checks if the reduced-density STB keys match (step 310). If the STB keys match, then the events are in “close” scoring proximity, where “close” is defined as a configurable percentage, e.g. 90% comparable, and a score representing the matching level is returned (step 312), which ends the method. … the number of comparisons in the above method (300) can be reduced, for example for short geohash string lengths (e.g., 6 characters or less), or according to a configurable setting, thereby lending a smaller range of potential scoring results. The number of comparisons in the above method (300) also can be increased, thereby lending a larger range of potential scoring results.”; e.g., “configurable percentage” and “the number of comparisons in the above method (300) can be reduced, for example for short geohash string lengths (e.g., 6 characters or less), or according to a configurable setting” may read on “modified rule sets”.).
the [system] involving statistical methods associated with frequency, exclusivity and trust measures, ([figs 1, 3-4]; [pars 12-16] and [pars 36-44] as cited above; [par 40] “the number of comparisons in the above method (300) can be reduced, for example for short geohash string lengths (e.g., 6 characters or less), or according to a configurable setting, thereby lending a smaller range of potential scoring results.”;  e.g., “number of comparisons” and the comparisons of STB keys for the first and second events at different resolution levels and at different space and at different time may read on “frequency”. In addition, e.g., “100% matching score” along with “density” and “resolution” may read on “statistical” and “trust measures”. Furthermore, e.g., different matching scores along with “density” and “resolution” may read on “exclusivity” since e.g., “100% matching score” indicates that exclusivity over a specific region at a certain time by entities is higher compared to “0% match score”.)

 ([figs 1, 3-4]; [pars 12-16] and [pars 36-44] as cited above; The comparisons of STB keys for the first and second events at different resolution levels read on “repeating applications of rule sets”.)

saving the second candidate rule; ([figs 1, 3-4]; [pars 36-44] “Otherwise, if it is determined in step 304 that there is no exact match between the first and second STB keys, the effective spatial density of each STB key is reduced (step 308) … The method then checks if the reduced-density STB keys match (step 310). If the STB keys match, then the events are in “close” scoring proximity, where “close” is defined as a configurable percentage, e.g. 90% comparable, and a score representing the matching level is returned (step 312), which ends the method …  the number of comparisons in the above method (300) can be reduced, for example for short geohash string lengths (e.g., 6 characters or less), or according to a configurable setting, thereby lending a smaller range of potential scoring results.”; e.g., “configurable percentage” and “the number of comparisons in the above method (300) can be reduced, for example for short geohash string lengths (e.g., 6 characters or less), or according to a configurable setting” may read on “saving the second candidate rule” since new configuration settings may adjust and save an updated candidate rule.).

determining a confidence score for the second candidate rule; ([figs 2-4]; [pars 36-44] “Otherwise, if it is determined in step 304 that there is no exact match between the first and second STB keys, the effective spatial density of each STB key is reduced (step 308). … The method then checks if the reduced-density STB keys match (step 310). If the STB keys match, then the events are in “close” scoring proximity, where “close” is defined as a configurable percentage, e.g. 90% comparable, and a score representing the matching level is returned (step 312), which ends the method.”; e.g., “configurable percentage” and “match score” may read on “confidence score”. In addition, e.g., “checks if the reduced-density STB keys match (step 310)” reads on “determining a confidence score for the second candidate rule” since the match score is calculated with the second candidate rule of the lower resolution and the score is associated with the second candidate rule of the lower resolution.); and

in response to the first candidate relationship not matching the specific relationship represented in the … data set, replacing the first candidate rule with the second candidate rule; and ([fig 3]; [pars 36-44] “Otherwise, if it is determined in step 304 that there is no exact match between the first and second STB keys, the effective spatial density of each STB key is reduced (step 308).”; e.g., “match between the first and second STB keys” may read on “specific relationship represented in the … data set”.)

in response to the confidence score being lower than a preconfigured threshold, prompting … to select a third candidate rule to replace the second candidate rule. ([figs 2-4]; [pars 36-44] “Otherwise, if it is determined in step 304 that there is no exact match between the first and second STB keys, the effective spatial density of each STB key is reduced (step 308). In embodiments where STB keys are formed from alphanumeric strings, the strings can be truncated. The number of characters by which the string length is reduced, in those embodiments, can be a user-configurable number (e.g., 1). … The method then checks if the reduced-density STB keys match (step 310). If the STB keys match, then the events are in “close” scoring proximity, where “close” is defined as a configurable percentage, e.g. 90% comparable, and a score representing the matching level is returned (step 312), which ends the method. … a 90% matching score can be described as a “close,” a 80% matching score can be described as a “likely,” a 60% matching score can be described as a “plausible,” a 20% matching score can be described as “unlikely,” etc.”; e.g., “60% matching score” or “20% matching score” along with “configurable percentage” may read on “preconfigured threshold”.), 

However, Krauss does not teach 
receiving a second data set by the interface, the second data set including data indicative of a specific relationship between the first entity and the second entity;
determining by a processor whether according to a criterion the first candidate relationship matches the specific relationship represented in the second data set, the criterion including a determination of the specific relationship between the first entity and the second entity;
the generating comprising a machine learning system iteratively applying one or more modified rule sets until a second candidate relationship generated by the analytics engine matches the specific relationship represented in the second data set,
the machine learning system involving statistical methods associated with frequency, exclusivity and trust measures,
the machine learning system having been trained via repeating applications of rule sets;
in response to the first candidate relationship not matching the specific relationship represented in the second data set, replacing the first candidate rule with the second candidate rule; and
in response to the confidence score being lower than a preconfigured threshold, prompting a user to select a third candidate rule to replace the second candidate rule

Krauss2014 teaches
[par 89] “FIG. 5 schematically shows a grid of STBs and how a path can be detected when two entities (i.e., Ship A and Ship B) traverse the same STBs in the same sequence.”; “two entities (i.e., Ship A and Ship B) traverse the same STBs” reads on “specific relationship”. Note that Krauss teaches “interface”.);

determining by a processor whether according to a criterion the first candidate relationship matches the specific relationship represented in the second data set, the criterion including a determination of the specific relationship between the first entity and the second entity; ([fig 5]; [par 89] “FIG. 5 schematically shows a grid of STBs and how a path can be detected when two entities (i.e., Ship A and Ship B) traverse the same STBs in the same sequence.”; e.g., a pair of corresponding positions of two entities within the same STBs may read on “second data set”. Note that Krauss teaches “determining by a processor whether according to a criterion the first candidate relationship matches the specific relationship represented in the … data set, the criterion including a determination of the specific relationship between the first entity and the second entity;”.);

the generating comprising a [system] iteratively applying one or more modified rule sets until a second candidate relationship generated by the analytics engine matches the specific relationship represented in the second data set, ([fig 5]; [par 89] “FIG. 5 schematically shows a grid of STBs and how a path can be detected when two entities (i.e., Ship A and Ship B) traverse the same STBs in the same sequence.”; e.g., a pair of corresponding positions of two entities within the same STBs may read on “second data set”. Note that Krauss teaches “the generating comprising a [system] iteratively applying one or more modified rule sets until a second candidate relationship generated by the analytics engine matches the specific relationship represented in the … data set”.);

in response to the first candidate relationship not matching the specific relationship represented in the second data set, replacing the first candidate rule with the second candidate rule; and ([fig 5]; [par 89] “FIG. 5 schematically shows a grid of STBs and how a path can be detected when two entities (i.e., Ship A and Ship B) traverse the same STBs in the same sequence.”; e.g., a pair of corresponding positions of two entities within the same STBs may read on “second data set”. Note that Krauss teaches “in response to the first candidate relationship not matching the specific relationship represented in the … data set, replacing the first candidate rule with the second candidate rule”.);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the entity resolution system of Krauss with the second data set and the criterion of Krauss2014. Doing so would lead to determining the relationships among entities based on the observations of them using the criterion (Krauss2014, pars 89-90).

However, Krauss and Krauss2014 do not teach 
the generating comprising a machine learning system iteratively applying one or more modified rule sets until a second candidate relationship generated by the analytics engine matches the specific relationship represented in the second data set,
the machine learning system involving statistical methods associated with frequency, exclusivity and trust measures,
the machine learning system having been trained via repeating applications of rule sets;
a user to select a third candidate rule to replace the second candidate rule

Sun teaches 
the generating comprising a machine learning system iteratively applying one or more modified rule sets until a second candidate relationship generated by the analytics engine matches the specific relationship represented in the second data set, the machine learning system involving statistical methods associated with frequency, exclusivity and trust measures, the machine learning system having been trained via repeating applications of rule sets;  ([Algorithms 1-2] “training data set”; [tables 2-3] “Train” and “Val.”; [sec 2] “The record-entity mapping function ϕ(r) = e maps a record r to its entity e. However, the entity e is not necessarily observed and we just are interested in which records correspond to the same entity. For instance, if ϕ(r1) = ϕ(r2), then r1 and r2 describe the same entity. So how to design an effective mapping function is crucial in an ER task. In this work, an ER classifier works as a record-entity mapping function. The proposed GALER approach uses genetic algorithm and active learning to learn effective ER classifiers with a small amount of manually labeled data.”; [sec 3] “With increased informative labeled data, the ER classifiers in the population are refined in the evolution gradually. Note that GALER runs the evolution algorithm for one time and active learning for several times. Finally, when the evolution stops, GALER returns the final ER classifier produced by evolution algorithm (line 13).”; see also [sec 4.1] “training set” and [sec 4.3] “training phase”; Note that “Val.” of tables 2-3 means validation results as explained in sec V of Sun et al. (ERGP: A Combined Entity Resolution Approach with Genetic Programming). Note that Krauss and Krauss2014 teach “the generating comprising a [system] iteratively applying one or more modified rule sets until a second candidate relationship generated by the analytics engine matches the specific relationship represented in the second data set, the [system] involving statistical methods associated with frequency, exclusivity and trust measures, the [system] having been [processed] via repeating applications of rule sets”.).

in response to the confidence score being lower than a preconfigured threshold, prompting a user to select a third candidate rule to replace the second candidate rule ([tables 1-3; [Algorithms 1-2] “
    PNG
    media_image1.png
    121
    625
    media_image1.png
    Greyscale
”; [sec 3] “Each time, the user just labels a small number of the most informative pairs selected via active learning (lines 8 and 9). … In Fig. 6 the pair is the closest to the boundary, so it is the most informative pair and should be manually labeled. Be aware that all the pairs in the rectangle is initially unlabeled. When a pair is labeled, it is moved to the labeled training set. The labeled training set generated by the current iteration will be used by the evolution algorithm on next iteration. Incrementally the labeled training set becomes bigger during the interactive process and the evolution algorithm gradually refines the ER classifiers in the population.”; see also [sec 1]; e.g., “Each time, the user just labels a small number of the most informative pairs selected via active learning” may read on “prompting a user to select a third candidate rule” since the user selects a candidate rule (that is, the user is supposed to select the most informative pairs which are the closest to the boundary among the remaining unlabeled data for the evolution algorithm) and, based on the user’s selection, the evolution algorithm evolves differently. Note that Krauss and Krauss2014 teach “in response to the confidence score being lower than a preconfigured threshold, prompting … to select a third candidate rule to replace the second candidate rule”.);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the entity resolution system of Krauss and Krauss2014 with the machine learning with training of Sun. Doing so would lead to being able to learn effective match rules by logically combining several different attributes’ comparisons with proper thresholds with a novel genetic algorithm based entity resolution approach via active learning (Sun, par 42, pars 89-90).

Regarding claim 14, 
Krauss, Krauss2014 and Sun teach claim 12. 
Claim 14 is a method claim corresponding to the method claim 4, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 4. 

Regarding claim 15, 
Krauss, Krauss2014 and Sun teach claim 12. 
Claim 15 is a method claim corresponding to the method claim 5, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 5. 
 
Regarding claim 16, 
Krauss, Krauss2014 and Sun teach claim 12. 


Regarding claim 20, 
Claim 20 is a product claim corresponding to the method claim 1, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 1. Note that Krauss teaches a computer readable storage medium ([fig 2, #28] “memory”) 

Regarding claim 22, 
Krauss, Krauss2014 and Sun teach claim 1. 

Krauss further teaches 
the exclusivity comprises a first exclusivity of a feature per entity. ([figs 1, 3-4]; [pars 36-44] “Next, the STB keys for the first and second events are compared at their highest resolution level to determine whether they match exactly (step 304). If there is an exact match, then the events are in the same quantum of space, that is, the events are 100% comparable, and a 100% matching score is returned (step 306), which ends the method (300). … Otherwise, if it is determined in step 304 that there is no exact match between the first and second STB keys, the effective spatial density of each STB key is reduced (step 308).”; e.g., different matching scores along with “density” and “resolution” may read on “exclusivity” since e.g., “100% matching score” indicates that exclusivity over a specific region at a certain time by entities is higher compared to “0% match score”.)

Regarding claim 23, 
Krauss, Krauss2014 and Sun teach claim 1. 

Krauss further teaches 
the frequency comprises a first frequency with which the first or entity or the second entity can have a given feature. ([figs 1, 3-4]; [pars 12-16] “The Sensemaking resolution engine can then use a scoring algorithm to consider a range of spatial densities in evaluating proximity between two or more entities. However, the cost of transmitting and tracking multiple STBs per event can limit scalability. Thus, in accordance with various embodiments of the invention, proximity scoring algorithms can automatically consider multiple spatial densities, thus avoiding the overhead of transmitting and storing more than one STB per event.”; [pars 36-44] “Next, the STB keys for the first and second events are compared at their highest resolution level to determine whether they match exactly (step 304). If there is an exact match, then the events are in the same quantum of space, that is, the events are 100% comparable, and a 100% matching score is returned (step 306), which ends the method (300). … Otherwise, if it is determined in step 304 that there is no exact match between the first and second STB keys, the effective spatial density of each STB key is reduced (step 308).”; [par 40] “the number of comparisons in the above method (300) can be reduced, for example for short geohash string lengths (e.g., 6 characters or less), or according to a configurable setting, thereby lending a smaller range of potential scoring results.”; e.g., “number of comparisons” and the comparisons of STB keys for the first and second events at different resolution levels and at different space and at different time may read on “frequency”. In addition, e.g., any property/feature of the first entity or second entity with respect to “number of comparisons” may read on “given feature”.)

Regarding claim 24, 
Krauss, Krauss2014 and Sun teach claim 1. 

Krauss further teaches 
the frequency and the exclusivity reflect a frequency range and an exclusivity range, respectively.  ([figs 1, 3-4]; [pars 12-16] “The Sensemaking resolution engine can then use a scoring algorithm to consider a range of spatial densities in evaluating proximity between two or more entities. However, the cost of transmitting and tracking multiple STBs per event can limit scalability. Thus, in accordance with various embodiments of the invention, proximity scoring algorithms can automatically consider multiple spatial densities, thus avoiding the overhead of transmitting and storing more than one STB per event.”; [pars 36-44] “Next, the STB keys for the first and second events are compared at their highest resolution level to determine whether they match exactly (step 304). If there is an exact match, then the events are in the same quantum of space, that is, the events are 100% comparable, and a 100% matching score is returned (step 306), which ends the method (300). … Otherwise, if it is determined in step 304 that there is no exact match between the first and second STB keys, the effective spatial density of each STB key is reduced (step 308).”; [par 40] “the number of comparisons in the above method (300) can be reduced, for example for short geohash string lengths (e.g., 6 characters or less), or according to a configurable setting, thereby lending a smaller range of potential scoring results.”; e.g., “number of comparisons” and the comparisons of STB keys for the first and second events at different resolution levels and at different space and at different time may read on “frequency”. In addition, e.g., different matching scores along with “density” and “resolution” may read on “exclusivity” since e.g., “100% matching score” indicates that exclusivity over a specific region at a certain time by entities is higher compared to “0% match score”. Thus, Krauss teaches “a frequency range and an exclusivity range, respectively.”)

Regarding claim 25, 
Krauss, Krauss2014 and Sun teach claim 1. 

Krauss further teaches 
the iterative application of the one or more modified rule sets to generate the second candidate rule comprises the machine learning system applying multiple modified rules and comparing outcomes of the multiple modified rules being applied individually and the multiple modified rules being applied together. ([figs 1, 3-4]; [pars 36-44] “If there is an exact match, then the events are in the same quantum of space, that is, the events are 100% comparable, and a 100% matching score is returned (step 306), which ends the method (300). … Otherwise, if it is determined in step 304 that there is no exact match between the first and second STB keys, the effective spatial density of each STB key is reduced (step 308). … The method then checks if the reduced-density STB keys match (step 310). If the STB keys match, then the events are in “close” scoring proximity, where “close” is defined as a configurable percentage, e.g. 90% comparable, and a score representing the matching level is returned (step 312), which ends the method.”; [pars 45-51] “Otherwise, if it is determined in step 404 that there is no exact match between the first and second STB keys, then the spatial components of the STBs are passed to method 300 to obtain a spatial match score for subsequent multiplication with the temporal match score (step 407) and the density of the temporal component of each STB key is reduced (step 408). … If the reduced-density temporal components of the STB keys match, then the events are in “close” temporal scoring proximity, where “close” is defined as a configurable percentage, e.g. 90% comparable, and a score representing the temporal matching level multiplied by the spatial match score obtained via method 300 is returned (step 412), which ends the method (400).”; e.g., “configurable percentage” and “the number of comparisons in the above method (300) can be reduced, for example for short geohash string lengths (e.g., 6 characters or less), or according to a configurable setting” along with figs 3-4 may read on “modified rule sets” and “modified rules”. In addition, e.g., figs 3-4 and “temporal match score multiplied with spatial match score” may read on “individually” and “together”. Note that Sun teaches “machine learning”.).

Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Krauss (US 2015/0052151 A1) in view of Krauss (US 2014/0278210 A1, hereinafter Krauss2014), further in view of Sun et al. (“A genetic algorithm based entity resolution approach with active learning”), and further in view of Abuelsaad et al. (US 9,170,117 B1).

Regarding claim 2, 
Krauss, Krauss2014 and Sun teach claim 1. 
However, Krauss, Krauss2014 and Sun do not teach 
the relationship between the first entity and the second entity is an identity relationship and defines a respective identity of both the first entity and the second entity.

Abuelsaad teaches
the relationship between the first entity and the second entity is an identity relationship and defines a respective identity of both the first entity and the second entity. ([col 2, ln 30 – col 4, ln 13] “In one embodiment, navigation assistance UAV 114 is one of many navigation assistance UAVs that may constitute a fleet of navigation assistance UAVs in distributed data processing environment 100 (not shown).”; [col 4, ln 57– col 6, ln 24] “UAV assistance program 110 locates a navigation assistance UAV near the user's location (step 304). In one embodiment, UAV assistance program 110 searches a fleet of navigation assistance UAVs and determines the navigation assistance UAV, such as navigation assistance UAV 114, that is close to client computing device 104, is available for navigation guidance, and has sufficient energy to complete the requested trip. In another embodiment, UAV assistance program 110 may locate two or more navigation assistance UAVs which, in sequence, can complete the trip, taking into account the amount of energy, or fuel, each navigation assistance UAV has and any restrictions on roaming areas for a given navigation assistance UAV.”; e.g., “a fleet of navigation assistance UAVs” may read on “respective identity of both the first entity and the second entity” since “navigation assistance UAV 114” is just one of the fleet of navigation assistance UAVs.). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the entity resolution system of Krauss, Krauss2014 and Sun with the identity relationship of Abuelsaad. Doing so would lead to determining if an entity is one of many entities that may constitute a fleet of entities (e.g., a fleet of navigation assistance UAVs) (Abuelsaad, col 3, ln 62 – col 4, ln 13).

Regarding claim 13, 
Krauss, Krauss2014 and Sun teach claim 12. 

However, Krauss, Krauss2014 and Sun do not teach 


Abuelsaad teaches
the specific relationship between the first entity and the second entity is an identity relationship and defines a first identity of the first entity and a second identity of the second entity. ([col 2, ln 30 – col 4, ln 13] “In one embodiment, navigation assistance UAV 114 is one of many navigation assistance UAVs that may constitute a fleet of navigation assistance UAVs in distributed data processing environment 100 (not shown).”; [col 4, ln 57– col 6, ln 24] “UAV assistance program 110 locates a navigation assistance UAV near the user's location (step 304). In one embodiment, UAV assistance program 110 searches a fleet of navigation assistance UAVs and determines the navigation assistance UAV, such as navigation assistance UAV 114, that is close to client computing device 104, is available for navigation guidance, and has sufficient energy to complete the requested trip. In another embodiment, UAV assistance program 110 may locate two or more navigation assistance UAVs which, in sequence, can complete the trip, taking into account the amount of energy, or fuel, each navigation assistance UAV has and any restrictions on roaming areas for a given navigation assistance UAV.”; e.g., “a fleet of navigation assistance UAVs” may read on “a first identity of the first entity and a second identity of the second entity” since “navigation assistance UAV 114” is just one of the fleet of navigation assistance UAVs.). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the entity resolution system of Krauss, Abuelsaad, col 3, ln 62 – col 4, ln 13).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Krauss (US 2015/0052151 A1) in view of Krauss (US 2014/0278210 A1, hereinafter Krauss2014), further in view of Sun et al. (“A genetic algorithm based entity resolution approach with active learning”), further in view of Bischof et al. (Summarizing topical content with word frequency and exclusivity).

Regarding claim 21, 
Krauss, Krauss2014 and Sun teach claim 1. 

Krauss further teaches 
the iterative application of the one or more modified rule sets to generate the second candidate rule comprises the machine learning system implementing a frequency [and] exclusivity … to one or more entity features. ([figs 1, 3-4]; [pars 36-44] “If there is an exact match, then the events are in the same quantum of space, that is, the events are 100% comparable, and a 100% matching score is returned (step 306), which ends the method (300). … Otherwise, if it is determined in step 304 that there is no exact match between the first and second STB keys, the effective spatial density of each STB key is reduced (step 308). … The method then checks if the reduced-density STB keys match (step 310). If the STB keys match, then the events are in “close” scoring proximity, where “close” is defined as a configurable percentage, e.g. 90% comparable, and a score representing the matching level is returned (step 312), which ends the method. … the number of comparisons in the above method (300) can be reduced, for example for short geohash string lengths (e.g., 6 characters or less), or according to a configurable setting, thereby lending a smaller range of potential scoring results. The number of comparisons in the above method (300) also can be increased, thereby lending a larger range of potential scoring results.”;  e.g., “number of comparisons” and the comparisons of STB keys for the first and second events at different resolution levels and at different space and at different time may read on “frequency”. In addition, e.g., different matching scores along with “density” and “resolution” may read on “exclusivity” since e.g., “100% matching score” indicates that exclusivity over a specific region at a certain time by entities is higher compared to “0% match score”. Note that Sun teaches “machine learning”.).

However, Krauss, Krauss2014 and Sun do not teach
the iterative application of the one or more modified rule sets to generate the second candidate rule comprises the machine learning system implementing a frequency vs. exclusivity graph to one or more entity features.

Bischof teaches
the iterative application of the one or more modified rule sets to generate the second candidate rule comprises the machine learning system implementing a frequency vs. exclusivity graph to one or more entity features. ([figs 4-5] “Frequency” and “Exclusivity”; [secs 4.2 – 4.3] “In the case of the exclusivity parameters in HPC we have the most data for frequent words, so for a given topic the words with low rates should be least able to escape regularization of their exclusivity parameters by our shrinkage prior on the parent’s 
    PNG
    media_image2.png
    91
    94
    media_image2.png
    Greyscale
”; Note that Krauss, Krauss2014 and Sun, in combination, teach “the iterative application of the one or more modified rule sets to generate the second candidate rule comprises the machine learning system implementing a frequency [and] exclusivity … to one or more entity features”.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the entity resolution system of Krauss, Krauss2014 and Sun with the frequency and exclusivity of Bischof. Doing so would lead to enabling the machine learning system to provide a relationship between frequency and exclusivity with the training based on features of entities (Bischof, [secs 1 and 4.2 – 4.3]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEHWAN KIM whose telephone number is (571)270-7409. The examiner can normally be reached Mon - Thu 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael J Huntley can be reached on (303) 297-4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

/S.K./Examiner, Art Unit 2129                                                                                                                                                                                                        



/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129